Proceeding initiated pur*838suant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated January 7, 1974, which affirmed an order of the State Division of Human Rights, dated May 7, 1973, finding that petitioners had engaged in discriminatory practices and a cross motion by the State Division for enforcement of the entire order of the appeal board. We are constrained to confirm the order under review on the basis of the Court of Appeals decisions in Union Free School Dist. No. 6 of the Towns of IsUp emit Smithtown v. State Div. of Human Rights (35 N Y 2d 371); Board of Educ. of City of N. T. v. State Dim. of Humian Rights (35 N Y 2d 675), and Board of Educ. of Union Free School Dist. No. 2, East Williston, Town of North Hempstead v. State Div. of Human Rights (35 N Y 2d 673). Proceeding dismissed on the merits; order confirmed and cross motion to enforce order granted, without costs. Staley, Jr., J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.